

Exhibit 10.7
AMENDMENT NO. 1
TO THE
INTERCOMPANY SERVICES AGREEMENT
BY AND BETWEEN
RIVERSOURCE LIFE INSURANCE COMPANY
AND


AMERIPRISE INDIA PRIVATE LIMITED


This Amendment No. 1 (“Amendment”) to the Intercompany Services Agreement is
made effective as of October 15, 2017, by and between RiverSource Life Insurance
Company (herein “Company”) and Ameriprise India Private Limited (herein “Service
Provider”).
    WHEREAS, on January 1, 2016, Company and Service Provider entered into the
Intercompany Services Agreement (the “Agreement”);
WHEREAS, the Parties now desire to amend the Agreement to add Ameriprise
Financial, Inc. as a party to the Agreement and clarify the payment process and
related services; and
WHEREAS, the Parties have agreed that the underlined language in each amended
section as stated below are the new changes that have been agreed between the
Parties with mutual consent and the same has been effected/incorporated through
this Amendment. The sections undergoing changes have been stated below in
entirety with the amended language has been underlined for clarity.
NOW, THEREFORE, in consideration of their mutual promises, the Parties hereby
agree as follows:
1.
Ameriprise Financial, Inc. (herein “AFI”) is added as a Party to the Agreement.
Consequently, as used in the Agreement, “Party” means Service Provider, Company
or AFI, as appropriate, and “Parties” mean Service Provider, Company and AFI.

2.
Section 3 (Allocation of Costs) in the Agreement is amended as follows by adding
the following underlined language:

3.     Allocation of Costs. Service Provider will be reimbursed by Company
directly or through Ameriprise Financial, Inc. (herein “AFI”), the parent entity
of Company, for Services and facilities provided by Service Provider pursuant to
this Agreement at cost plus a reasonable profit margin that is consistent with
applicable transfer pricing rules and a transfer pricing study conducted
periodically. The charge to Company for such Services and facilities shall
include all directly and indirectly allocable expenses. The methods for
allocating expenses to Company shall be determined in accordance with the
requirements of the Minnesota holding company system laws. Such methods shall be
modified and adjusted by mutual agreement where necessary or appropriate to
reflect fairly and equitably the actual incidence of expense incurred by Service
Provider on behalf of Company. The method of allocating costs hereunder and the
payment thereof shall be determined in the following manner:
a. The cost of Services performed by Service Provider that are identifiable as
expenses incurred directly and exclusively for the benefit of Company shall be
charged to Company. This shall include, but not be limited to, the cost of
supplies, materials, and various other items of expense incurred by


1



--------------------------------------------------------------------------------




Service Provider directly on behalf of Company as identified more specifically
in the Schedules annexed hereto and made a part hereof.


b. The cost of Services performed by Service Provider that are not identifiable
as expenses incurred directly and exclusively for the benefit of Company shall
be allocated and charged to Company in accordance with customary insurance
accounting practices.


c. At the request of Company, and at Service Provider’s expense, Service
Provider shall produce records and provide access to enable Company to verify
that such cost allocations are performed in accordance with the principles
referenced above.


d. Each month, Service Provider will be reimbursed by Company directly or
through AFI for costs of Services provided or expenses incurred by Service
Provider under this Agreement during the preceding month, in accordance with the
payment provisions of Section 4 below.


3.
Section 4 (Payments) in the Agreement is amended as follows by adding the
following underlined language:

4.    Payments. For Services rendered under this Agreement, Service Provider
will be reimbursed by Company directly or through AFI in U.S. Dollars on a
monthly basis within thirty (30) days of invoice or other notice. Any tax (other
than income-tax), levies or duties, levied by any statutory authority in India
in relation to the scope of Services, shall be billed extra on the total invoice
value, which shall be borne by Company. In the event of imposition of new taxes,
levies and duties after signing of this Agreement in relation to the scope of
Services, but during the Term of this Agreement, Company, directly or through
AFI, shall bear and reimburse to Service Provider the amount of such new taxes,
duties and levies. The Parties agree that during the course of any given month
Company, directly or through AFI, may make reasonable estimated payments for
part or all of the monthly cost, in which case such payment shall be offset
against the actual amount otherwise due at the end of the month under this
Agreement. The Parties also agree that, at the option of Company, Company,
directly or through AFI, may reimburse Service Provider based upon Service
Provider’s good faith estimate of the monthly costs for some or all of the
Services provided hereunder, in which case there shall be a final adjustment
made within thirty (30) days after completion of Service Provider’s cost
analysis performed at least annually.
i.
Section 21 (Notices) in the Agreement is amended by adding AFI as follows and
amending the addressee for Service Provider:

a.
If to Service Provider to: Manjul Grover
Vice President Finance & Asset Management Operations
    Ameriprise India Private Limited
Plot No 14, Sector 18, Udyog Vihar

Gurugram, Haryana – 122015, India
Facsimile Number- 91.124.4175747
d.    If to AFI to:        Chief Financial Officer
Ameriprise Financial, Inc.
55 Ameriprise Financial Center
Minneapolis, MN 55474


with a copy to:        General Counsel
Ameriprise Financial, Inc.
55 Ameriprise Financial Center
Minneapolis, MN 55474




2



--------------------------------------------------------------------------------






5.
“Exhibit-1 – Form of Schedule – Sample” to the Agreement is hereby deleted in
its entirety and replaced with a new “Exhibit-1 – Form of Schedule – Sample,”
attached hereto.

6.
Schedule 1 to the Agreement is hereby deleted in its entirety and replaced with
a new Schedule 1, attached hereto.

7.
Except as otherwise amended herein, the remaining terms and conditions of the
Agreement shall remain in full force and effect in accordance with its terms.
Terms used with initial capital letters in this Amendment, but not defined
herein, shall have the meaning specified for them in the Agreement.

IN WITNESS WHEREOF, duly authorized officers of the Parties have executed this
Amendment No. 1 as of the date first written above.




AMERIPRISE INDIA PRIVATE LIMITED


 
RIVERSOURCE LIFE INSURANCE COMPANY


By:
/s/ Sandeep Sugavanam
By:
/s/ John R. Woerner


Name:
Title:
(Type or Print)
Sandeep Sugavanam
Vice President & General Manager


Name
Title:
(Type or Print)
John R Woerner
President



AMERIPRISE FINANCIAL, INC.


By:
/s/ David K. Stewart


Name:
Title:
(Type or Print)
David K. Stewart
Senior Vice President & Controller





3



--------------------------------------------------------------------------------




EXHIBIT-1


FORM OF SCHEDULE - SAMPLE


This Schedule is issued pursuant to, and incorporates the terms and conditions
of, the Intercompany Services Agreement (“Agreement”) between Ameriprise India
Private Limited (“Service Provider”), RiverSource Life Insurance Company
(“Company”) and Ameriprise Financial, Inc. (“AFI”). This Schedule sets forth
certain affiliate support functions and services to be provided to Company in
order to meet the business objectives of Company. Capitalized terms used in this
Schedule without definition will have the meanings given to such terms in the
Agreement. This Schedule is issued pursuant to the above‑referenced Agreement
between the Parties. Any term not otherwise defined herein, shall have the
meaning specified in the Agreement. This Schedule is effective pursuant to the
effective date of Amendment No. 1 to the Agreement.


IN WITNESS WHEREOF, the Parties have caused this Schedule to be executed on
their behalf by their duly authorized representatives.
 
AMERIPRISE INDIA PRIVATE LIMITED


 
RIVERSOURCE LIFE INSURANCE COMPANY


By:
 
By:
 
 
(Type or Print)
 
(Type or Print)
Name:
 
 
Name:
 
Title:
 
 
Title:
 





AMERIPRISE FINANCIAL, INC.


By:
 
 
(Type or Print)
Name:
 
Title:
 













4



--------------------------------------------------------------------------------




Schedule 1


This Schedule is issued pursuant to, and incorporates the terms and conditions
of, the Intercompany Services Agreement (“Agreement”) between Ameriprise India
Private Limited (“Service Provider”), RiverSource Life Insurance Company
(“Company”) and Ameriprise Financial, Inc. (“AFI”). This Schedule sets forth
certain affiliate support functions and services to be provided to Company in
order to meet the business objectives of Company. Capitalized terms used in this
Schedule without definition will have the meanings given to such terms in the
Agreement. This Schedule is issued pursuant to the above‑referenced Agreement
between the Parties. Any term not otherwise defined herein, shall have the
meaning specified in the Agreement. This Schedule is effective pursuant to the
effective date of Amendment No. 1 to the Agreement.
1.     Services: To the extent requested by Company, Service Provider shall make
its employees and facilities available for performance of the following kinds of
services:
•
Support services such as policyholder servicing (mail, phone and electronic),
premium processing, claims and new business processing support, including
issuance of insurance policies and annuity contracts, consolidated client
communications and general marketing services.

2.    Fees. In connection with performing the Services detailed herein, Company
will be charged in accordance with Sections 3 and 4 in the Agreement.


IN WITNESS WHEREOF, the Parties have caused this Schedule to be executed on
their behalf by their duly authorized representatives.


AMERIPRISE INDIA PRIVATE LIMITED


 
RIVERSOURCE LIFE INSURANCE COMPANY


By:
/s/ Sandeep Sugavanam
By:
/s/ John R. Woerner


Name:
Title:
(Type or Print)
Sandeep Sugavanam
Vice President & General Manager


Name
Title:
(Type or Print)
John R Woerner
President



AMERIPRISE FINANCIAL, INC.


By:
/s/ David K. Stewart


Name:
Title:
(Type or Print)
David K. Stewart
Senior Vice President & Controller









5

